Title: From George Washington to Elias Boudinot, 30 January 1783
From: Washington, George
To: Boudinot, Elias


                        
                            Sir,
                            Head Quarters Newburgh Jany 30th 1783.
                        
                        I should not have under taken at this time to Address myself, through Your Excellency, to Congress, on the
                            present state of our Military & Political Affairs (which are so blended as scarcely to admit of seperation in the
                            discussion) did I not apprehend my silence might perhaps be construed into remissness of my Official duties, or
                            inattention to the public interests; and that some inconveniencies might be experienced by the neglect or delay.
                        Influenced by these motives, & an ardent desire to carry the wishes of Congress into effect, I shall
                            hope to be excused, (after suggesting a few things) for entreating to be made acquainted, so far as may be deemed
                            expedient, with their Sentiments & expectations relatively to our future Military Operations.
                        It scarcely need be remarked here, as it is a fact of great notoriety, that the tranquility, leisure,
                            & inactivity of Winter Quarters have ever been considered by all well-informed Warlike Nations, when in a state of
                            Hostility, as the only proper Season for taking into contemplation the probable operations of the ensuing Campaign, and
                            for making the best arrangements in their power for carrying such projects as were finally determined upon into execution—It was not simply in conformity to this practice, but upon a perfect conviction of the propriety & expediency of
                            it, that, at the close of all my former Campaigns, I have thought myself not only warranted, but impelled by the strongest
                            dictates of reason & duty to exert all my influence & abilities in endeavouring to augment our force, and
                            to make the greatest possible provision in every Department, for enabling us to act with vigor at the opening of the next
                            Campaign: And in thus attempting to perform my duty I derived no small share of satisfaction from a consciousness that I
                            should meet with the approbation and assistance of my Country; at the sametime, being so fully acquainted with the designs
                            of the Enemy on the one hand, and with the inclinations of Congress on the other, that I could not hesitate a moment in my
                            own mind, to decide what general system of measures was proper to be adopted. But as the complexion of our Political
                            & Military Affairs is now entirely changed by the Negociations for Peace which are carrying on in Europe, as
                            Congress have determined by the reduction which has lately taken place that the number of Men engaged on the present
                            Establishment are adequate to the Services before us, and as that Honble Body have much better opportunities, than any
                            Individual can have, for collecting and comparing intelligence necessary to judge with a degree of certainty whether Peace
                            will be concluded in the course of the Winter so as to supercede the necessity of any farther Military preparations; I
                            could not think myself at liberty (without having recourse to their Sentiments) to take the same measures, and give the
                            same Orders, I had on all former occasions deemed myself competent to—on the contrary, I feared to delay any longer to
                            express my apprehensions, that very fair oppertunities might be lost, and that very great if not irreparable injuries
                            might be experienced, (if the War should be continued—especially if it should begin to rage again), in case we should not
                            also on our part be in a state of preparation for such an event.
                        In addition to every other consideration of a Foreign, a Military, or Political nature, the embarrassed State
                            of our Finances, the necessity of using the strictest oeconomy, and preventing every unnecessary expenditure of public
                            money in conducting our Military Affairs; have, in an especial manner, prompted me to make this representation; that the
                            Sovereign power may determine what is the proper line of conduct to be pursued, under our present circumstances, whether
                            any or what preparations ought to be made during the Winter, and what our situation will be at the period proper for
                            opening the Campaign (supposing the War should continue & require any offencive operations on our part) unless
                            many of the essential Articles which are wanting, particularly in the Quarter Masters
                            Department, should in the meantime be effectually & fully supplied.
                        Amongst the most indispensible and yet the most expensive of which I beg leave to mention the means of
                            Transportation, Viz. Horses for Artillery, Teams & Wheel Carriages for Ordnance, Stores, & Baggage;
                            without which, it is well known an Army becomes totally helpless & totally harmless; for so far from being able to
                            annoy & operate against its Enemy, it is neither able to take the Field, to advance or retire a single step, let
                            the occasions or prospects be of a Nature ever so pressing and important.
                        Notwithstanding any of the foregoing observations, I hope it will be clearly understood, that it is very far
                            from being my Wish or desire that our Military preparations should be increased in the smallest degree beyond what the
                            exigence of the Circumstances may appear to demand. But while I candidly confess that I believe there is no Man who more
                            earnestly wishes a speedy period may be put to the contest than myself; I must take the liberty to suggest whether (in
                            case a Peace shd not take place in consequence of the present Negociations) it would not be far more eligible in point of
                            National policy & Oeconomy to attempt by one great & decisive effort to expel the Enemy from the remaining
                            part of their possessions in the United States, than to suffer them with their enfeebled force to hold a Post &
                            protract the War, untill the accumulating expences of our languid and defensive measures only, shall amount to such an
                            agregate sum as would have furnished the means for attempting the Siege of New York with a prospect of success.
                        In order that your Excellency & Congress may have as comprehensive & compleat a view of our
                            efficient force, our Military Apparatus—and the principal Articles which would be required for a vigorous Campaign I have
                            thought it expedient to forward the Inclosed returns & Estimates (the Estimate of the Engineers is omitted because
                            the Articles in his Department will be principally provided by the labors of the Army) and I flatter myself it will be
                            found that the Troops under my Orders are at this moment as much collected, and as well appointed as could possibly be
                            expected under our circumstances, and that all the means which have been afforded, so far as depended upon Military
                            arrangements, have been oeconomised in the most prudent manner.
                        I shall wait with great solicitude to hear the Sentiments, expectations & final pleasure of Congress,
                            on the several points contained in this Letter. And in the meantime I have the honor to be with great Respect, Yr
                            Excellencys Most Obedt & Hble Servt
                        
                            Go: Washington
                        
                        
                            P.S. I have directed the Troops of Pensyla, Delaware, Maryland & Virginia—except the Legionary
                                Corps—to be comprehended in the Qr Masters Estimate, as they would undoubtedly be employed with this Army in case of
                                any serious operation.
                        
                        
                            G.W.
                        
                    